DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.

 Specification
The amendments to the Specification and to the Abstract filed 12/6/2021 are acceptable and have been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claims 32 and 33: Newly presented dependent claims 32 and 33 each recite “the introducer apparatus may be removed to enable the catheter to be inserted into a vessel”. However, this limitation is not supported by the original disclosure and, therefore, constitutes new matter. Although Applicant’s remarks filed 12/6/2021 indicate that support for these claims is found in paragraph [0050] of the originally filed disclosure, this is not true. Rather, paragraph [0050] states that “the mechanism used to insert the distal end 202 of the introducer apparatus 200 may be removed as discussed herein enabling a catheter 700 to be inserted into the vessel via the first and second internal communication lumens 103B, 203 of the proximal hub 100B and the introducer 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (US Pat 5,156,596) in view of Walker et al. (US Pat 4,846,812).
Re claim 1, Balbierz discloses a catheter system 10 (Fig 5) comprising: a proximal hub 22 (Fig 5), the proximal hub comprising a body (as seen in Fig 4) having a first end (to the right in Fig 4,5) and a second end (to the left in Fig 4,5) and a first internal communication lumen (not labeled but seen in Fig 4 as the entire interior of the body of hub 22; labeled in annotated Fig A below) through the body; an introducer apparatus 28 (Fig 5) having a first end (to the right in Fig 5) and a second end (to the left in Fig 5), the introducer apparatus connected to the proximal hub (as seen in Fig 4), 1); and a catheter 52 (Fig 5) having a fourth internal communication lumen 90 (Fig 11), the catheter extends through the first, second, and third internal communication lumens (as seen in Fig 4) and a portion (to the left in Fig 5) of the catheter extends from the second end of the introducer apparatus (as seen in Fig 5). 

Walker, however, teaches a substantially similar introducer apparatus 12 (Fig 1; comparable to introducer apparatus 28 of Balbierz, especially since both are disclosed as being swellable when placed into the body – see Col 10, Lines 18-21 of Balbierz and Col 2, Lines 54-62) having a first end 16 (Fig 1) and a second end 14 (Fig 1) and being connected to a hub 36 (Fig 1; comparable to proximal hub 22 of Balbierz), wherein the introducer apparatus is a non-splitting thin-walled sheath (as seen in Fig 3,4, no splitting means is present nor is one disclosed in the Specification, thus rendering the sheath “non-splitting”; Col 8, Lines 1-5 disclose that the first end 16 has a thickness of 0.1 mm and Col 5, Lines 32-47 disclose that the sheath is thickest at first end 16, thus rendering the remainder of the sheath with a thickness less than 0.1 mm) for the purpose of significantly resisting kinking of the enter length of the introducer apparatus (Col 2, Lines 11-15) while maintaining structural integrity (Col 7, Lines 54-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balbierz to include the introducer apparatus/non-splitting sheath as one that is thin-walled (as per Applicant’s definition), as taught by Walker, for the purpose of significantly resisting kinking of the enter length of the introducer apparatus (Col 2, Lines 11-15) while maintaining structural integrity (Col 7, Lines 54-58).

    PNG
    media_image1.png
    422
    844
    media_image1.png
    Greyscale

Re claim 3, Balbierz discloses that the catheter includes a fifth internal communication lumen 92 (Fig 11) and the distal hub includes a sixth internal communication lumen 40 (Fig 4).  
Re claim 4, Balbierz discloses that the second end of the introducer apparatus includes a tipped end 32 (as seen in Fig 5).
Re claim 5, Balbierz discloses that the first end of the proximal hub comprises a female slip luer mating portion 24 (Fig 3,4; Col 7, Line 65 – Col 8, Line 1) and the second end of the distal hub comprises a male slip mating assembly 46 (Fig 3,4) positioned within the female slip luer mating portion of the proximal hub (as seen in Fig 4).
Re claim 9, Balbierz discloses a locking collar (the annular, internally-threaded structure surrounding male slip mating assembly 46, as seen in Fig 3,4 and labeled in annotated Fig A above; described as “locking mechanism” in Col 7, Line 68 – Col 8, Line 1), wherein the locking collar secures the distal hub to the proximal hub (as seen in Fig 4; Col 7, Line 65 – Col 8, Line 1).  
Re claim 30, Balbierz discloses that the body of the proximal hub further comprises a flange (the portion of end portion 24 which forms one half of the luer locking mechanism 66, as labeled Fig 3) located at the first end (as seen in Fig 3,4).
Re claim 31, Balbierz discloses a lock nut (the annular, internally-threaded structure surrounding male slip mating assembly 46 which forms one half of the luer locking mechanism, as seen in Fig 3 and labeled as “locking collar” in annotated Fig A above) located on an exterior of the body of the distal hub (as seen in Fig 3,4) and wherein the lock nut is threaded onto the flange of the proximal hub (as seen in Fig 3; Col 7, Line 65 – Col 8, Line 1).
Re claim 32, Balbierz discloses that the introducer apparatus may be removed to enable the catheter to be inserted into a vessel (since the proximal and distal hubs are attached via a non-permanent threaded engagement (as seen in Fig 3,4), this limitation is met since the introducer apparatus could be removed from the catheter prior to the catheter being inserted into a vessel). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (US Pat 5,156,596)/Walker et al. (US Pat 4,846,812) in view of Langdon (US Pat 3,454,006).
Re claim 6, Balbierz/Walker discloses all the claimed features except explicitly disclosing that the first end of the distal hub comprises a luer fitting. Langdon, however, teaches a catheter system (as seen in Fig 1) comprising a proximal hub 30 (Fig 3), an introducer assembly 20 (Fig 3), a distal hub 11 (Fig 3) and a catheter 12 (Fig 3) wherein a first end of the distal hub (to the left in Fig 2) comprises a luer fitting (Col 5, Lines 58-60) for the purpose of allowing connection to a syringe to assist in insertion of the 
Re claim 7, Balbierz/Walker discloses all the claimed features except that the proximal hub includes a pair of wings that extend from the body of the proximal hub transverse to the first internal communication lumen. Langdon, however, teaches that the proximal hub 30 (Fig 3) includes a pair of wings 53,54 (Fig 3) that extend from the body of the proximal hub transverse to the lumen 31 (Fig 5) of the hub (as seen in Fig 5) for the purpose of providing a surface for the user to grasp comfortably to assist in moving axially the proximal hub during insertion or withdrawal and for attachment of the hub to skin of the patient once placed (Col 4, Lines 49-58 and Col 5, Lines 4-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balbierz/Walker to include the proximal hub with a pair of wings, as taught by Langdon, for the purpose of providing a surface for the user to grasp comfortably to assist in moving axially the proximal hub during insertion or withdrawal and for attachment of the hub to skin of the patient once placed (Col 4, Lines 49-58 and Col 5, Lines 4-9).
Re claim 8, Balbierz discloses a locking collar (the annular, internally-threaded structure surrounding male slip mating assembly 46, as seen in Fig 3,4 and labeled in annotated Fig A above; described as “locking mechanism” in Col 7, Line 68 – Col 8, .  

Claims 21, 23-29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (US Pat 5,156,596) in view of Walker et al. (US Pat 4,846,812) and Winnie (US Pat 3,782,381).
Re claim 21, Balbierz discloses a catheter system 10 (Fig 5) comprising: a proximal hub 22 (Fig 5), the proximal hub comprising a body (as seen in Fig 4) having a first end (to the right in Fig 4,5) and a second end (to the left in Fig 4,5) and a first internal communication lumen (not labeled but seen in Fig 4 as the entire interior of the body of hub 22; labeled in annotated Fig A above) through the body; an introducer apparatus 28 (Fig 5) having a first end (to the right in Fig 5) and a second end (to the left in Fig 5), the introducer apparatus connected to the proximal hub (as seen in Fig 4), the introducer apparatus having a second internal communication lumen 34 (seen but not labeled in Fig 4; labeled in Fig 2) in communication with the first internal communication lumen (as seen in Fig 4), wherein a first portion (to the right in Fig 5) of the introducer apparatus is positioned within the first internal communication lumen (as seen in Fig 4) and a second portion (to the left in Fig 5) of the introducer apparatus extends from the second end of the proximal hub (as seen in Fig 5), wherein the introducer apparatus is a non-slitting sheath (as seen in Fig 5, no split exists nor is one disclosed in the specification); a distal hub 38 (Fig 5), the distal hub comprising a body (as seen in Fig 4) having a first end (to the right in Fig 4,5), a second end (to the left in Fig 4,5), and a third internal communication lumen 44 (Fig 4) through the body, wherein the third internal communication lumen is in communication with the first internal 2); a catheter 52 (Fig 5) having a fourth internal communication lumen 90 (Fig 11), the catheter extends through the first, second, and third internal communication lumens (as seen in Fig 4) and a portion (to the left in Fig 5) of the catheter extends from the second end of the introducer apparatus (as seen in Fig 5). 
Balbierz does not explicitly disclose the thickness of the introducer apparatus/non-splitting sheath and, therefore, does not explicitly disclose that the introducer apparatus/non-splitting sheath is a thin-walled sheet as defined in Applicant’s disclosure (“The introducer disclosed herein may be a thin-walled device, which used herein is a device having a wall thickness of 0.004 inches or less”, Para 31). Additionally, Balbierz does not disclose that the proximal hub includes a pair or wings that extend from the body of the proximal hub transverse to the first internal communication lumen and wherein each wing of the pair of wings includes one or more openings through the wing.
Walker, however, teaches a substantially similar introducer apparatus 12 (Fig 1; comparable to introducer apparatus 28 of Balbierz, especially since both are disclosed as being swellable when placed into the body – see Col 10, Lines 18-21 of Balbierz and 
Balbierz as modified by Walker still does not disclose that the proximal hub includes a pair of wings that extend from the body of the proximal hub transverse to the first internal communication lumen and wherein each wing of the pair of wings includes one or more openings through the wing.
Winnie, however, teaches a substantially similar catheter system (as seen in Fig 1,2) comprising a proximal hub 18 (Fig 1), an introducer apparatus 14 (Fig 1), a distal hub 36 (Fig 1) and a catheter 32 (Fig 1), wherein the proximal hub includes a pair of wings 20,21 (Fig 1) that extend from a body of the proximal hub transverse to a lumen running therethrough (as seen in Fig 1) and that each wing of the pair of wings includes 
Re claim 23, Balbierz discloses that the catheter includes a fifth internal communication lumen 92 (Fig 11) and the distal hub includes a sixth internal communication lumen 40 (Fig 4).  
Re claim 24, Balbierz discloses that the second end of the introducer apparatus includes a tipped end 32 (as seen in Fig 5).
Re claim 25, Balbierz discloses that the first end of the proximal hub comprises a female slip luer mating portion 24 (Fig 3,4; Col 7, Line 65 – Col 8, Line 1) and the second end of the distal hub comprises a male slip mating assembly 46 (Fig 3,4) positioned within the female slip luer mating portion of the proximal hub (as seen in Fig 4).
Re claim 26, Balbierz discloses all the claimed features except explicitly disclosing that the first end of the distal hub comprises a luer fitting. Winnie, however, teaches that a first end (to the right in Fig 1) of the distal hub 36 (Fig 1) comprises a luer fitting (Col 6, Lines 13-15) for the purpose of allowing use with multiple medical devices (as seen in Fig 7,8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balbierz to include the first end of the distal hub with a luer fitting, as taught by Winnie, for the purpose of allowing use with multiple medical devices (as seen in Fig 7,8).
Re claim 27, Balbierz discloses a locking collar (the annular, internally-threaded structure surrounding male slip mating assembly 46, as seen in Fig 3,4 and labeled in annotated Fig A above; described as “locking mechanism” in Col 7, Line 68 – Col 8, Line 1), wherein the locking collar secures the distal hub to the proximal hub (as seen in Fig 4; Col 7, Line 65 – Col 8, Line 1).  
Re claim 28, Balbierz discloses that the body of the proximal hub further comprises a flange (the portion of end portion 24 which forms one half of the luer locking mechanism 66, as labeled Fig 3) located at the first end (as seen in Fig 3,4).
Re claim 29, Balbierz discloses a lock nut (the annular, internally-threaded structure surrounding male slip mating assembly 46 which forms one half of the luer locking mechanism, as seen in Fig 3 and labeled as “locking collar” in annotated Fig A above) located on an exterior of the body of the distal hub (as seen in Fig 3,4) and wherein the lock nut is threaded onto the flange of the proximal hub (as seen in Fig 3; Col 7, Line 65 – Col 8, Line 1).
Re claim 33, Balbierz discloses that the introducer apparatus may be removed to enable the catheter to be inserted into a vessel (since the proximal and distal hubs are attached via a non-permanent threaded engagement (as seen in Fig 3,4), this limitation is met since the introducer apparatus could be removed from the catheter prior to the catheter being inserted into a vessel).

Response to Arguments
Applicant's arguments filed 12/6/2021 have been considered but are moot in view of the present rejections that utilize the newly cited Walker et al. reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s 9/22/2021 Reply states that because “the catheter [700] extends from the introducer apparatus [200] by passing through the internal communication lumens of the proximal hub [100], the distal hub [600] and the introducer apparatus [200]”, “the internal communications of these three elements must be in communication with each other”. Based on this explanation, it appears that Applicant is using the phrase “in communication with” to describe a relationship where one element is within another element – in relation to the claim, this means that the lumen of the distal hub 600 is within the lumen of the proximal hub 600.  Therefore, this is the interpretation applied to the claims.
        
        2 Applicant’s 9/22/2021 Reply states that because “the catheter [700] extends from the introducer apparatus [200] by passing through the internal communication lumens of the proximal hub [100], the distal hub [600] and the introducer apparatus [200]”, “the internal communications of these three elements must be in communication with each other”. Based on this explanation, it appears that Applicant is using the phrase “in communication with” to describe a relationship where one element is within another element – in relation to the claim, this means that the lumen of the distal hub 600 is within the lumen of the proximal hub 600.  Therefore, this is the interpretation applied to the claims.